DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11 are pending:
		Claims 1-11 are rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201711229893, filed on 11/29/2017.
Claim Objections
Claims 4-7 and 10-11 are objected to because of the following informalities:  
	Claim 4 recites “0.8 time” in line 9 and “0.8 time” in line 10. Consider rephrasing to – 0.8 times – in lines 9 and 10 for clarity and consistency with other claim language. 
	Claim 5 recites “0.8 time” in line 9 after the phrase “zeolite are” and “0.8 time” in line 9 after the phrase “peroxide and”. Consider rephrasing to – 0.8 times – in line 9 for clarity and consistency with other claim language.
	Claim 6 recites “0.8 time” in line 9 and “0.8 time” in line 10. Consider rephrasing to – 0.8 times – in lines 9 and 10 for clarity and consistency with other claim language.
	Claim 7 recites “a method for preparing the aluminum modified zeolite in step (2)” in lines 2-3 and “to obtain the aluminum modified zeolite” in line 6. Consider rephrasing to – a method for preparing the dry dosing aluminum modified zeolite in step (1) – since dry dosing aluminum modified zeolite is prepared in step (1) and consider rephrasing to – to obtain the dry dosing aluminum modified zeolite – in line 6 for clarity and consistency with other claim language. 
	Claim 10 recites “a method for preparing the aluminum modified zeolite in step (2)” in line 2 and “to obtain the aluminum modified zeolite” in line 6. Consider rephrasing to – a method for 
	Claim 11 recites “a method for preparing the aluminum modified zeolite in step (2)” in line 2 and “to obtain the aluminum modified zeolite” in line 6. Consider rephrasing to – a method for preparing the dry dosing aluminum modified zeolite in step (1) – since dry dosing aluminum modified zeolite is prepared in step (1) and consider rephrasing to – to obtain the dry dosing aluminum modified zeolite – in line 6 for clarity and consistency with other claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites “phoslock” in line 3. The term “phoslock” is a tradename for a product therefore it is not clear what the specific compound in the product is limited to thus rendering the claim indefinite. Consider replacing the term “phoslock” with a specific compound in line 3 as well as in other lines in claim 1 reciting the term “phoslock” and in claims 2-11. 
	Claim 1 recites “the dry dosing calcium peroxide in grams is 0.01% that of the weight of water with endogenous pollution in kilograms” in lines 9-10. It is not clear what the amount of dry dosing calcium peroxide is limited to, is it 0.01% that of the weight of the water, or the weight of all the 
	Claim 1 recites “wherein the value of the adding amount of the dry dosing aluminum modified zeolite in grams is 100 times that of the ammonia nitrogen concentration in milligrams per liter” in lines 12-14. It is not clear what the adding amount of dry dosing aluminum is limited since the ammonia nitrogen concentration is unknown thus rendering the claim indefinite. Additionally, the claim is further indefinite since there is no antecedent basis for “the ammonia nitrogen concentration”. 
	Claim 1 recites “in sludge” in line 1. The phrase “in sludge” is not clear because phoslock is added to water not sludge thus rendering the claim indefinite. Is the treatment method for endogenous pollution in water since the wet dosing phoslock is added to a water surface? Consider rephrasing to – a highly effective in situ treatment method for endogenous pollution in water – or something similar. Claims 2-11 recite the same limitation, consider rephrasing this phrase in these claims as well. 
	Claim 1 recites “the previous monitoring” in lines 16-17. There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. Consider rephrasing to – a previous monitoring – or something similar.
	Claim 1 recites “the water surface” in line 7. There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. Consider rephrasing to –a water surface- or something similar.
	Claim 1 recites “the water with endogenous pollution”. There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. Consider rephrasing to – water with endogenous pollution – or something similar.
	Claim 1 recites “the next time” in line 17. There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. Additionally, the claim is further indefinite 
	Claim 1 recites “the Class V water standard in China national standard GB3838-2002” in line 20. There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. Consider rephrasing to – Class V water standard in China national standard GB3838-2002 – or something similar. 
	Claims 4-6 and 9 are not clear because step (3) requires implementing step (2) but the amounts added are different than that in step (2) thus rendering the claims indefinite. 
	Claims 4-6 and 9 recites “the standard limit of…” in claim 4, lines 4-5, in claim 5, lines 4-5, in claim 6, lines 4-5 and in claim 9, lines 4-5. It is not clear what the standard limits are limited to because the standard GB 3838-2002 may have changed thus rendering the claim indefinite. Additionally, a copy of the Class V standard in China national standard GB 3838-2002 is not provided as reference to the standard limits.  
	Claim 2 recites “the sold-liquid ratio” in line 2. There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. Consider rephrasing to – a solid-liquid ratio – or something similar, note that this change will remedy the issue in claim 3 since claim 3 recites the same limitation and depends from claim 2. 
	Claim 5 recites “the total phosphorus” in line 3. There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. Consider rephrasing to -a total phosphorus- or something similar.
	Claim 6 recites “the total nitrogen” in line 3. There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. Consider rephrasing to – a total nitrogen– or something similar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pan (USPN 7,758,752), Condit (USPN 7,704,399), Boulos (US 2009/0069181) and Hasegawa (USPN 6,878,284).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778